EXHIBIT Unaudited Pro Forma Condensed Consolidated Financial Data The unaudited pro forma condensed consolidated financial data set forth below are based on the historical consolidated financial statements of Theragenics Corporation and Subsidiaries (“Theragenics”) and the historical consolidated financial statements of NeedleTech Products, Inc. and Affiliate (“NeedleTech”), and adjustments described in the accompanying notes to the unaudited pro forma financial data.The unaudited pro forma condensed consolidated financial data is presented to give effect to Theragenics’ acquisition of NeedleTech (the “Acquisition”). The unaudited pro forma condensed consolidated balance sheet combines the historical consolidated balance sheet of Theragenics as of June 29, 2008 and the historical consolidated balance sheet of NeedleTech as of June 30, 2008, giving effect to the Acquisition as if it occurred on June 29, 2008.The unaudited pro forma condensed consolidated statements of earnings combine the historical consolidated statements of earnings of Theragenics for the year ended December 31, 2007 and the six months ended June 29, 2008 with the historical consolidated financial statements of NeedleTech for the year ended December 31, 2007 and the six months ended June 30, 2008, giving effect to the Acquisition as if it occurred at the beginning of the fiscal year 2007. The pro forma condensed consolidated statements of earnings reflect only pro forma adjustments expected to have a continuing impact on the combined results beyond 12 months from the consummation of the Acquisition, and do not reflect any changes in operations that may occur. The unaudited pro forma condensed consolidated financial data are for illustrative purposes only, are hypothetical in nature and do not purport to represent what our results of operations, balance sheet or other financial information would have been if the Acquisition had occurred as of the dates indicated or what such results will be for any future periods. The unaudited pro forma adjustments are based upon available information and certain assumptions that we believe are reasonable, including an allocation of the purchase price based on an estimate of fair value, and exclude certain non-recurring charges as disclosed. These estimates are preliminary and are based on information currently available and could change significantly. The unaudited pro forma condensed consolidated financial data and accompanying notes should be read in conjunction with the historical consolidated financial statements, including the related notes, of Theragenics included in our annual report on Form 10-K for the year ended December 31, 2007 and our quarterly report on Form 10-Q for the quarterly period ended June 29, 2008 and of NeedleTech included in Exhibits 99.1 and 99.2 to this current report on Form 8-K/A. THERAGENICS CORPORATION AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET (amounts in thousands) Pro Forma Theragenics NeedleTech June 29, 2008 June 30, 2008 Adjustments Total Assets Current assets Cash $ 40,382 $ 3,087 $ (37 ) (a) $ 21,904 628 (b) (22,156 ) (c) Marketable securities 11,868 426 (2,000 ) (c) 11,885 1,591 (j) Accounts receivable 8,499 1,789 10,288 Inventories 8,631 2,664 703 (d) 11,998 Deferred income tax asset 5,757 225 (309 ) (e) 5,673 Prepaid expenses and other current assets 1,085 215 (54 ) (c) 1,246 Asset held for sale 3,042 - 3,042 Total current assets 79,264 8,406 (21,634 ) 66,036 Property and equipment, net 27,427 4,116 (664 ) (a) 31,045 166 (f) Goodwill 38,658 - 29,340 (g) 67,998 Other intangible assets, net 10,943 - 11,917 (g) 22,860 Marketable securities, long-term - 1,591 (1,591 ) (j) - Other 501 5 628 (a) 97 (628 ) (b) (409 ) (c) Total assets $ 156,793 $ 14,118 $ 17,125 $ 188,036 Pro Forma Theragenics NeedleTech June 29, 2008 June 30, 2008 Adjustments Total Liabilities and Shareholders’ Equity Current liabilities Accounts payable $ 1,407 $ 378 $ $ 1,785 Accrued salaries, wages and payroll taxes 1,766 283 2,049 Income taxes payable 996 438 1,434 Contract termination liability 1,500 - 1,500 Other current liabilities 1,487 341 153 (c) 1,981 Total current liabilities 7,156 1,440 153 8,749 Long term debt 7,500 - 24,500 (c) 32,000 Deferred income taxes 5,519 324 4,826 (e) 10,669 Decommissioning retirement liability 624 - 624 Other long-term liabilities 312 - 312 Total liabilities 21,111 1,764 29,479 52,354 Redeemable common stock owned byESOP - 2,796 (2,796 ) (h) - Shareholders’ equity Common stock 332 91 (91 ) (i) 332 Additional paid in capital 72,695 - 72,695 Retained earnings 62,698 9,348 (9,348 ) (i) 62,698 Accumulated other comprehensive loss (43 ) 46 (46 ) (i) (43 ) Non-controlling interest of affiliate - 73 (73 ) (a) - Total shareholders’ equity 135,682 9,558 (9,558 ) 135,682 Total liabilities and shareholders’ equity $ 156,793 $ 14,118 $ 17,125 $ 188,036 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements THERAGENICS CORPORATION AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF EARNINGS (amounts in thousands, except per share data) Six Months Ended Pro Forma Theragenics NeedleTech June 29, 2008 June 30, 2008 Adjustments Total Product sales $ 30,631 $ 8,774 $ $ 39,405 Licensing and fee income 518 82 600 Total revenue 31,149 8,856 40,005 Cost of sales 15,242 5,763 24 (a) 21,034 5 (n) Gross profit 15,907 3,093 (29 ) 18,971 Selling, general and administrative 9,970 860 1 (n) 10,831 Research and development 294 274 568 Amortization of purchased intangibles 937 - 641 (k) 1,578 Change in estimated value of asset held for sale (142 ) - (142 ) Loss on sale of assets 3 - 3 Earnings from operations 4,845 1,959 (671 ) 6,133 Interest and investment income 756 34 (361 ) (l) 429 Interest expense (277 ) - 429 (m) (706 ) Other (64 ) 2 (62 ) Earnings before income taxes 5,260 1,995 (1,461 ) 5,794 Income tax expense 1,986 809 (575 ) (p) 2,220 Net earnings before income of non-controlling interest of affiliate 3,274 1,186 (886 ) 3,574 Net earnings of non-controlling interest of affiliate - 2 (2 ) (a) - Net earnings $ 3,274 $ 1,184 $ (884 ) $ 3,574 Earnings per share Basic 33,134 33,134 Diluted 33,291 33,291 Weighted average shares outstanding Basic $ 0.10 $ 0.11 Diluted $ 0.10 $ 0.11 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements THERAGENICS CORPORATION AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF EARNINGS (amounts in thousands, except per share data) Year Ended December 31, 2007 Pro Forma Theragenics NeedleTech Adjustments Total Product sales $ 61,286 $ 16,748 $ $ 78,034 Licensing and fee income 924 160 1,084 Total revenue 62,210 16,908 79,118 Cost of sales 31,994 10,234 48 (a) 42,266 10 (n) (20 ) (o) Gross profit 30,216 6,674 (38 ) 36,852 Selling, general and administrative 19,131 1,410 2 (n) 20,543 Research and development 1,365 615 1,980 Amortization of purchased intangibles 1,875 - 1,284 (k) 3,159 Write down of asset held for sale 500 - 500 Loss on sale of assets - 2 2 Earnings from operations 7,345 4,647 (1,324 ) 10,668 Interest and investment income 2,192 229 (722 ) (l) 1,699 Interest expense (691 ) - 858 (m) (1,549 ) Other 1 7 8 Earnings before income taxes 8,847 4,883 (2,904 ) 10,826 Income tax expense 3,212 1,892 (1,126 ) (p) 3,978 Net earnings before income of non-controlling interest of affiliate 5,635 2,991 (1,778 ) 6,848 Net earnings of non-controlling interest of affiliate - 3 (3 ) (a) - Net earnings $ 5,635 $ 2,988 $ (1,775 ) $ 6,848 Earnings per share Basic 33,103 33,103 Diluted 33,299 33,299 Weighted average shares outstanding Basic $ 0.17 $ 0.21 Diluted $ 0.17 $ 0.21 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements THERAGENICS CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. On July 28, 2008, Theragenics acquired all of the outstanding common stock of NeedleTech.The total purchase price, including transaction costs, was $49.3 million, which was paid in cash.Approximately $5.8 million of cash and marketable securities was acquired, resulting in a net purchase price of $43.5 million.Theragenics financed a portion of the purchase price with $24.5 million of borrowings under its $40.0 million credit facility.The purchase price is subject to a working capital adjustment.Under the purchase method of accounting, the assets and liabilities of NeedleTech will be recorded at their fair values as of the acquisition date and added to those of Theragenics.The reported financial condition and results of operations of Theragenics subsequent to the acquisition will reflect these values, but will not be restated retroactively to reflect historical financial position or results of operations of Theragenics. The purchase price is determined as follows (amounts in thousands): Cash consideration paid $ 47,800 Transaction costs 1,472 Purchase price 49,272 For purposes of this pro forma presentation, the purchase price has been allocated on a preliminary basis to the acquired tangible and intangible assets and liabilities based on their estimated fair values as of June 29, 2008 as follows (amounts in thousands): Cash and marketable securities $ 5,695 Other current assets 5,371 Property and equipment 3,618 Identifiable intangible assets 11,917 Other 5 Current liabilities (1,440 ) Deferred income tax liability (5,234 ) Goodwill 29,340 $ 49,272 Less: cash and marketable securities acquired (5,695 ) Net purchase price $ 43,577 The amount allocated to identifiable intangible assets and goodwill has been attributed to the following categories based on the preliminary valuation (amounts in thousands): Estimated fair value Estimated Useful life Trade name $ 3,156 Indefinite Customer relationships 7,668 7 years Non-compete agreements 943 5 years Backlog 150 3months Total Identifiable intangible assets $ 11,917 Goodwill $ 29,340 Indefinite In accordance with Statement of Financial Accounting Standards No. 142, “Goodwill and Other Intangible Assets”, intangible assets with indefinite lives, including goodwill and trade name, will not be amortized.Amortization of all intangible assets identified above is not expected to be deductible for income tax purposes. The purchase price allocation above, including the amounts allocated to identifiable intangible assets and goodwill, is presented for pro forma information only.The actual purchase price allocation will be based on the fair values of the assets acquired and liabilities assumed as of July 28, 2008, which may be materially different than the estimated fair values at June 29, 2008. 2. Certain non-recurring charges that are not expected to have a continuing impact on the combined results beyond 12 months from the consummation of the Acquisition have been excluded from the pro forma condensed consolidated statements of earnings for the year ended December 31, 2007 included herein.These include non-cash charges for the estimated fair value adjustment to inventory in the amount of $735,000 and the estimated fair value adjustment for backlog of $150,000. 3. The following describes the pro forma adjustments related to the Acquisition made in the accompanying unaudited pro forma condensed consolidated balance sheet as of June 29, 2008 and the unaudited pro forma condensed consolidated statements of earnings for the year ended December 31, 2007 and the six months ended June 29, 2008. a. To unconsolidate the affiliate included in NeedleTech’s consolidated financial statements.NeedleTech’s consolidated financial statements included the accounts of a variable interest entity for which NeedleTech was the primary beneficiary.Upon the Acquisition, the circumstances under which NeedleTech was considered primary beneficiary no longer existed and, accordingly, the affiliate will not be consolidated with the accounts of Theragenics subsequent to the Acquisition.This adjustment eliminates the affiliate’s cash balance, property and equipment, depreciation expense, equity of non-controlling interest of affiliate and earnings of non-controlling interest of affiliate,and records a mortgage note receivable, rent expense and interest income. b. To record the repayment in full of a mortgage note receivable due from the NeedleTech affiliate referred to in item 3(a) above. Such repayment was made at closing of the Acquisition. c. To record the purchase price paid in cash, including direct transaction costs paid prior to closing and borrowings under Theragenics’ credit facility utilized at closing. d. To record the estimated fair value adjustment to the carrying value of NeedleTech’s inventory balance in purchase accounting. e. To record deferred tax liabilities related to acquired assets and liabilities with differing financial reporting and income tax basis. f. To record the estimated fair value adjustment to the carrying value of NeedleTech’s equipment in purchase accounting. g. To record the estimated fair values of the acquired identifiable intangible assets and goodwill. h. To record liquidation and transfer of the NeedleTech ESOP. All common stock of NeedleTech owned by the ESOP were purchased by Theragenics, and the ESOP was transferred to an unrelated entity. i. To eliminate NeedleTech’s historical shareholders’ equity account balances in purchase accounting. j. To reclassify NeedleTech’s marketable securities as current. k. To record amortization expense related to the acquired identifiable intangible assets arising from the Acquisition. l. To reduce interest income for reduction in cash and marketable securities used for the Acquisition based on Theragenics' weighted average investment returns for the six months ended June 29, 2008. m. To record interest expense on long term borrowings used for the Acquisition based on Theragenics' borrowing rate at June 29, 2008. n. To adjust depreciation expense for adjustments to carrying value of NeedleTech’s equipment in purchase accounting. o. To adjust write off of certain leasehold improvements by NeedleTech due to increase in lease term. p. To adjust income tax expense for effect of pre-tax purchase accounting adjustments.
